Citation Nr: 0919509
Decision Date: 04/17/09	Archive Date: 06/02/09

DOCKET NO.  06-04 207	)	DATE APR 17 2009
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial compensable rating for Hepatitis C Virus (HCV).

2.  Entitlement to an effective date earlier than November 5, 2001, for the grant of service connection for HCV based on clear and unmistakable error (CUE) in a December 1991 rating decision that denied service connection for Hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1987 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a petition to reopen a claim for service connection for Hepatitis.  The Veteran filed a timely Notice of Disagreement (NOD) in response to that decision to initiate an appeal.  A subsequent August 2004 RO decision granted service connection for HCV and assigned an initial noncompensable (zero percent) rating effective March 5, 2004, but denied service connection for Hepatitis B Virus (HBV).  The Veteran continued to appeal.  A November 2007 RO decision during the pendency of his appeal granted an earlier effective date of November 5, 2001.  The Veteran wants a higher initial rating for his service-connected HCV and an earlier effective date than November 5, 2001, including on the basis of CUE in a prior December 1991 RO decision that denied service connection for Hepatitis.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

During a recent February 2009 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing), the Veteran withdrew his claim for service connection for HBV.


 FINDINGS OF FACT

1.  The Veterans HCV has been asymptomatic since the date of filing his claim for this condition.

2.  The veteran did not appeal a December 1991 rating decision denying his claim for service connection for hepatitis.  That decision was not egregious or fatally flawed when considering the evidence of record at that particular time in question and the existing laws, regulations, and precedent cases.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for HCV.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

2.  The December 1991 rating decision that denied service connection for hepatitis is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

3.  There was no CUE in that December 1991 decision, and there is no other basis for assigning an effective date earlier than November 5, 2001, for the grant of service connection for HCV.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2008).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), affd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively cured by providing any necessary VCAA notice and then going back and readjudicating the claim  such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are presumed prejudicial unless VA rebuts this presumption by showing the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

It is initially worth noting that the VCAA does not apply to CUE claims, irrespective of whether the RO or Board issued the decision in question that is being collaterally attacked on this basis.  See Parker v. Principi, 15 Vet. App. 407 (2002); Dobbins v. Principi, 15 Vet. App. 323, 327 (2001), citing Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See, too, Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001) and VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in a CUE case because "there is nothing further that could be developed").

And to the extent the VCAA applies to the Veterans claims, letters satisfying the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent to him in March 2002, June 2002, July 2003, and April 2004.  The letters informed him of the evidence required to substantiate his initial, underlying claim for service connection (keeping in mind his claim arose in that context), since granted, as well as apprised him of his and VAs respective responsibilities in obtaining supporting evidence.

In cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a downstream issue such as the initial disability rating assigned or the effective date, the underlying claim has been more than substantiated  it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, here, VA also has complied with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also apprising the Veteran in a more recent March 2006 letter of the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And since providing that additional Dingess notice in March 2006, the RO has gone back and readjudicated his claims in the December 2007 SSOC  including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he and his representative identified.  In addition, the Veteran was examined for VA compensation purposes in June 2004 and October 2007.  These examination reports are adequate for rating purposes with respect to his HCV, insofar as determining the relative severity of this condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that the current record contains sufficient medical evidence with which to accurately evaluate his HCV.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or the Court.

II.  Entitlement to an Initial Compensable Rating for the Service-connected HCV

The Veteran was treated in March 1991 while in service for jaundice.  Serology tests performed in April 1991 showed positive results for HBV and negative results for Hepatitis A Virus (HAV) and HCV.  The Veterans symptoms resolved and the Navy physician concluded he had had an acute HBV infection which had fully resolved.  The Veteran filed a claim for service connection for hepatitis in September 1991, which was denied a short time later in December 1991 because there was no evidence of a chronic condition or then current disability.  In February 1999, the Veteran complained of episodic pain in his upper left quadrant radiating to his back with associated nausea and vomiting.  He tested positive for HCV and negative for HBV.  An April 1999 abdominal ultrasound found normal liver echo-texture and no focal abnormality.  
 In November 2001 the Veteran filed a petition to reopen his claim for service connection for hepatitis.  The claim was eventually granted and an initial noncompensable rating assigned as of the date of filing  November 5, 2001.  The Veterans appeal is for a higher (i.e., compensable) initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson, 12 Vet. App. at 125-26.

HCV (or non-A, non-B Hepatitis), with serologic evidence of HCV infection and the following signs and symptoms due to HCV infection, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  A zero percent rating is assigned for nonsymptomatic HCV.  A higher 10 percent evaluation is warranted where the condition causes intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  Note (2) in DC 7354 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Id.

 An even higher 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id..

The Veteran was diagnosed with HCV in February 1999.  At that time he complained of right upper quadrant pain, nausea and vomiting.  An abdominal ultrasound found no abnormalities.  His weight was 117 lbs.  There is one treatment record from August 2000 showing complaints of nausea and vomiting after exertion.  His weight was about the same during that consultation, 119 lbs.

A June 2004 VA examination found no abdominal pain.  The Veterans liver was not palpable, and his weight had been stable.  He did not report nausea, vomiting, hematemesis or melena and denied being on any medication at that time.  His weight was 139 lbs.  The VA examiner diagnosed chronic HCV, genotype II with a viral load greater than 1 million. 

Also in June 2004, the Veteran had a liver biopsy.  It revealed mild-to-moderate portal and lobular inflammation and minimal cellular damage.  His HCV was rated as grade 2, stage 2.

In July 2004, the Veteran began treatment for HCV with peginterferon and ribavirin.  The treatment concluded in December 2004.  At that time, his viral load was non-detectable.  In an August 2006 treatment record, his weight was 151 lbs, his HCV viral load was undetectable, and he denied any abdominal cramping, abdominal pain or diarrhea.

At an October 2007 VA examination, serology tests showed a positive result on the HCV antibody test but undetectable results on the viral load and RNA tests.  Liver function tests showed no abnormalities.  The VA examiner found no abdominal tenderness or hepatoslegenomegaly.  The Veteran complained of fatigue, but denied any gastrointestinal complaints.  His weight was 152 lbs. 

During his February 2009 hearing, the Veteran testified that he had no current symptoms of his HCV.

Applying the criteria to the medical findings, the Veterans condition has not met the requirements for a compensable rating at any time since the filing of his claim in November 2001 (or even within the year prior).  All examinations since conducted have shown no symptoms of his HCV such as malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain.  He only indicated fatigue at one examination in October 2007.  All objective medical findings such as weight gain, abdominal tenderness and liver function tests showed his condition to be generally asymptomatic.  Additionally, after treatment in 2004, his HCV viral load was undetectable showing no signs of the active virus.  Indeed, even he personally acknowledged during his recent February 2009 hearing that his HCV is currently asymptomatic.  Consequently, an initial compensable rating for this condition is not warranted.

Extra-schedular Consideration

The Board also finds that the schedular noncompensable rating for the Veterans HCV is not inadequate, such that the claim should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, there is no evidence his HCV has caused marked interference with his employment  meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  

While the Veteran has alleged  including during his latest VA examination in October 2007, that his HCV has interfered with his employment in the past, he also has acknowledged now being gainfully employed on a full-time basis.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to an Effective Date Earlier than November 5, 2001, for the Grant of Service Connection for HCV, Including on the basis of CUE

The Veteran is also seeking an earlier effective date for the grant of service connection for his HCV, alleging the RO committed CUE in a December 1991 rating decision that initially considered and denied this claim.

Service connection requires showing the Veteran has disability resulting from a disease or an injury incurred in or aggravated by his military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id., at 200.

 As already mentioned, the Veteran filed his initial claim for service connection for hepatitis in September 1991, well within the required one year of his discharge from service in August 1991 to possibly receive an effective date retroactive to the day following his discharge from service when he returned to life as a civilian.  See again 38 C.F.R. § 3.400(b)(2)(i).  But the RO denied his initial claim in December 1991, and he did not appeal that decision, so it is final and binding on him based on the evidence then of record.  38 C.F.R. § 20.1103.  It was not until several years later, on November 5, 2001, that he filed a petition to reopen this claim.  And, generally, this in turn would mark the effective date of any subsequent grant of service connection.  Effective dates for service connection based on an original claim are not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. App. at 172 (holding that the plain meaning of § 5110 to be that "the phrase 'application therefor' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim").

The Veterans only recourse for receiving an effective date earlier than November 5, 2001 (when he filed his petition to reopen his claim) is by challenging or collaterally attacking the prior December 1991 decision to have it revised on the basis of CUE.  38 C.F.R. § 3.105(a); see also Rudd v Nicholson, 20 Vet. App. 296, 299 (2006) (a Veteran cannot raise a free-standing claim for an earlier effective date in an attempt to overcome the finality of a prior decision by the RO).

 Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE, instead, is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2008).

 In his pleadings and hearing testimony, the essential basis of the Veterans claim of CUE in the December 1991 RO decision initially considering and denying his claim for service connection for hepatitis is that the RO incorrectly based its decision on the Navys misdiagnosis of his condition as HBV rather than HCV, and because the RO neglected to request a medical examination to confirm or refute the Navys diagnosis.

The RO's purported failure in that December 1991 rating decision to reject the Navys diagnosis of the Veterans condition, however, does not rise to the level of CUE because the RO applied the correct facts as they were known at the time.  The facts in the record at the time of that December 1991 rating decision were that the Veteran had been diagnosed with HBV (not HCV); indeed, when initially filing his claim in September 1991, even he himself had indicated in his application (VA Form 21-526) that he was applying for service connection for Hepatitis B.  It therefore stands to reason that the RO would have developed his claim in this context since he had specifically, though rightly or wrongly, listed this particular variant of the hepatitis virus when filing his claim application.

The evidence of record at the time of the ROs December 1991 decision also indicated the condition was acute and transitory and had resolved prior to the Veterans discharge from service.  The first indication the Navys diagnosis may have been in error, the February 1999 serology test showing positive results for HCV and negative results for HBV, was not until many years after the December 1991 rating decision in question.  Its later discovery cannot be a basis of CUE because only the evidence of record at the time of the prior December 1991 decision may be considered, not additional evidence obtained several years later, long after the fact.

Moreover, the Veterans arguments are tantamount to his mere disagreement with how the RO weighed the evidence in the December 1991 decision, which also is not CUE.  And the ROs perceived failure to schedule him for a VA examination, to either confirm or rule out the Navys diagnosis (or misdiagnosis) is tantamount to a failure in the duty to assist, which also cannot form a viable basis of CUE.

Hence, the Board finds that the ROs December 1991 decision initially considering and denying the Veterans claim for service connection for hepatitis was not egregious or fatally flawed  that is, when considering the evidence of record at that particular time in question and the existing laws, regulations, and precedent cases.  Hence, the Board must deny the claim of CUE in that December 1991 decision.  Oppenheimer, 1 Vet. App. at 372; Damrel, 6 Vet. App. at 245.  And as the Board is denying the claim of CUE in that decision, the date of receipt of the Veterans petition to reopen his previously denied, unappealed claim  November 5, 2001, is the correct effective date for the eventual grant of service connection.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  See also Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); and Lapier v. Brown, 5 Vet. App. 215 (1993).


ORDER

The claim for an initial compensable rating for HCV is denied.

The claim for an earlier effective date for the grant of service connection for the HCV also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help Veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


